Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 20 and 22, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-14 and 21 are rejected as inheriting the defect(s) of their respective parent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-16, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,071,368. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


Instant Application Claim 1
‘368 Patent Claims 1 and 6
1.  An applicator system comprising:
 a container and an applicator, 
the container being configured to contain a substance to be applied using the applicator, the container being further configured to support the applicator in an accessible orientation in use, wherein the container comprises: 
a first chamber that is open at an in-use upper end thereof, the first chamber arranged to receive and locate at least an active end of the applicator therein and to hold the applicator in the accessible orientation in use; 
a second chamber that is open at an in-use upper end thereof, the second chamber arranged to receive and hold therein the substance to be contacted by the active end of the applicator in use, 
the second chamber defining a volumetric annulus around the first chamber; 



a lid comprising a cutaway section extending in a radial direction, the lid being configured to close the open upper end of the second chamber to enclose the substance therein in use, the lid being further configured such that, when it closes the open upper end of the second chamber, it does not close the open upper end of the first chamber, whereby the applicator is able to remain in the accessible orientation; and 
a catch for the lid located at an in-use upper end of the container and extended between a wall of the first chamber and a wall of the second chamber, the catch being configured such that it overlies a portion of the volumetric annulus of the second chamber and locates in the cutaway section of the lid when the lid closes the second chamber.
1.  An applicator system comprising 
a container and an applicator, 
the container being configured to contain a substance to be applied using the applicator, the container being further configured to support the applicator in an accessible orientation in use, wherein the container comprises: 
a first chamber that is open at an in-use upper end thereof, the first chamber arranged to receive and locate at least an active end of the applicator therein and to hold the applicator in the accessible orientation in use; 
a second chamber that is open at an in-use upper end thereof, the second chamber arranged to receive and hold therein the substance to be contacted by the active end of the applicator in use; 
6.  A system as claimed in claim 1, wherein the second chamber defines a volumetric annulus around the first chamber, whereby the first chamber is defined as tubular

1 cont.: a lid that is configured to close the open upper end of the second chamber to enclose the substance therein in use, the lid being further configured such that, when it closes the open upper end of the second chamber, it does not close the open upper end of the first chamber, whereby the applicator is able to remain in the accessible orientation; and 

a catch located at an in-use upper end of the container and extended between a wall of the first chamber and a wall of the second chamber to cover a portion of the open upper end of the second chamber, the lid able to be held closed by the catch to cover a remaining portion of open upper end of the second chamber, the catch configured for manual activation to become released from the lid, whereby the lid is released from a closed position and from the catch.


As noted above, claims 1 and 6 of the ‘368 patent disclose all of the elements of claim 1 except for the lid comprising a cutaway section extending in a radial direction and the catch being configured such that it overlies a portion of the volumetric annulus of the second chamber and locates in the cutaway section of the lid when the lid closes the second chamber.
However, claim 1 of the ‘368 patent recites that the catch extends between a wall of the first chamber and a wall of the second chamber, which means that it overlies a portion of the volumetric annulus of the second chamber.
With this in mind, it is then a simple and obvious step to shape the lid to be complementary to the catch, which results in the lid of the instant claim 1.
Accordingly, it would have been obvious to one of ordinary skill in the art to have made the lid of the patent claim with a cutaway section as required by instant claim 1, wherein doing so would merely have been a matter of selecting a shape that would fit with the catch.
The same difference is present between instant claim 16 and ‘368 patent claim 15, and the difference is obvious for the same reason.
The following chart relates each dependent claim of the instant application to the corresponding claim in the ‘368 that teaches the limitations thereof.
Instant Claim
‘368 Claim
Instant Claim
‘368 Claim
Instant Claim
‘368 Claim
2
2
10
9
19
18
3
3
11
10
20
19
4
4
12
11
21
20
6
6
13
12
22
10+11+13
7
7
14
13


8
8
15
14


9
8
18
17




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754